Notice of Allowance
This notice of allowance is identical to that of 09/03/2022, with the exception that the IDS of 04/12/2022 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the following: a reversing valve disposed along the refrigerant circuit of a heat pump system, the reversing valve including a first port configured to receive the refrigerant from the desuperheater bypass circuit and/or from the desuperheater heat exchanger, a second port connected to the inlet suction port of the variable speed compressor, a third port connected to the refrigerant-to-air heat exchanger, and a fourth port connected to the refrigerant-to-liquid heat exchanger; wherein, in a first operating mode, the reversing valve is configured to convey the refrigerant from the first port to the fourth port and from the second port to the third port to cause the refrigerant to flow to the refrigerant-to- liquid heat exchanger configured to operate as a condenser, through the bi-directional expansion valve, and to the refrigerant-to-air heat exchanger configured to operate as an evaporator; and wherein, in a second operating mode, the reversing valve is configured to convey the refrigerant from the first port to the third port and from the second port to the fourth port to cause the refrigerant to flow to the refrigerant-to-air heat exchanger configured to operate as a condenser, through the bi-directional expansion valve, and to the refrigerant-to-liquid heat exchanger configured to operate as an evaporator.

The closest prior art of record, Bourne (US 4693089 A), discloses a heat pump system for conditioning air in a space, comprising a compressor 10 configured to circulate a refrigerant through a refrigerant circuit, the compressor having a discharge outlet port and an inlet suction port; a refrigerant-to-liquid heat exchanger  51 configured to operable as either a condenser or an evaporator to exchange heat between the refrigerant and a heat exchange liquid (see col. 5, L46-47 & col. 6, L44-50. HE 51 exchanges heat between the refrigerant and water in liquid in tank 50); a refrigerant-to-air heat exchanger 40 configured to operable as either a condenser or an evaporator to exchange heat between the refrigerant and the air (see col. 5, L60-63 and col. 6, L42-45); a bi-directional expansion valve #45 (col. 5, L 54-57) disposed on the refrigerant circuit and positioned between the refrigerant-to-liquid heat exchanger and the refrigerant-to-air heat exchanger (see Fig. 1 and col. 5, L 30-65: in the heating mode described herein, refrigerant flows from #51 through #45 to #40); a desuperheater heat exchanger 21 configured to operate as a condenser to exchange heat between the refrigerant and water to heat the water (see col. 6, L 65-68); a 3-way valve (valve 22, Fig. 1) disposed along the refrigerant circuit between the compressor and the desuperheater heat exchanger (col. 4, lines 7-18), wherein the 3- way valve is connected to a desuperheater bypass circuit #24 to permit the refrigerant to bypass the desuperheater heat exchanger (see Fig. 1, col. 10, L 43-51), wherein the 3- way valve is configured to selectively direct the refrigerant from the compressor to either the desuperheater heat exchanger or the desuperheater bypass circuit (col. 10, L 43-51); a reversing valve #30 disposed along the refrigerant circuit (see Fig. 1), the reversing valve including a first port configured to receive the refrigerant from the desuperheater bypass circuit and/or from the desuperheater heat exchanger (port connected to #25), a second port connected to the inlet suction port of the compressor (port at #32), a third port connected to the refrigerant-to-air heat exchanger (port at #31), and a fourth port connected to the refrigerant-to-liquid heat exchanger (port at 33). Bourne does not disclose wherein the compressor is a variable speed compressor. Hawkins (US 20140260392 A1) teaches that it is well known to employ a variable speed compressor in a refrigerant circuit (see compressor 76, [0099]). Thus, it would have been obvious for an ordinary skill artisan to have provided the apparatus of Bourne with a variable speed compressor as taught by Hawkins, with the benefit of optimizing the compression ratio based on the demand of the heat pump system as taught by Hawkins ([0099]); thereby, rendering the system more efficient at least by preventing overcooling or overheating. Bourne as modified by Hawkins does not disclose the limitations above pertaining to the flow of refrigerant during the respective mode in the reversing valve. In the space cooling mode of Bourne, the reversing valve convey refrigerant from the third port to the second port; not from the second port to the third port as claimed by the applicant. Further, in the space heating mode of Bourne, the reversing valve convey refrigerant from the forth port to the second port; not from the second port to the forth port as claimed by the applicant. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Bourne as modified by Hawkins to incorporate the aforementioned limitations. In fact, any change to the path structure of Bourne as modified by Hawkins will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763